Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al 9531090.
	Regarding claim 21, Burris et al (Figure 7A) discloses a connector configured to terminate a prepared end of a coaxial cable without a compression tool, comprising: a body 700B configured to receive the end of the coaxial cable; a coupler 200 configured to be coupled with the body; an outer conductor engager 457 configured to receive a conductive layer of the end of the coaxial cable; a grounding member 300,1100,425A; wherein the grounding member is configured to extend grounding of the coaxial cable from the outer conductor engager to the coupler; and wherein the grounding member is configured to couple the body with the outer conductor engager in an assembled configuration without the use of a compression tool.
Regarding claim 22, Burris et al discloses an end of the grounding member includes a first engagement structure (left end of 300) configured to engage the coupler 200 and a second engagement structure (right end of 300) configured to engage the outer conductor engager 457.
Regarding claim 23, Burris et al discloses an end of the grounding member includes an engagement structure 425A configured to engage the protective jacket.
Regarding claim 24, Burris et al discloses the engagement structure comprises resilient fingers 425A.
Regarding claim 25, Burris et al discloses the resilient fingers 425A define an inner diameter that is smaller than an outer diameter of the protective outer jacket of the coaxial cable.
Regarding claim 27, Burris et al discloses the grounding member 300,1100,425A is configured to couple the body 700B, the coupler 200, and the outer conductor engager 457 in the assembled configuration without the use of a compression tool.
Regarding claim 29, Burris et al discloses the second engagement structure (right end of 300) is configured to engage an engagement feature of the outer conductor engager 400,457 to limit relative axial movement between the outer conductor engager and the grounding member.
Claims 1-20 are allowed.
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses the outer conductor engager including a first engagement structure configured to engage a second engagement structure of the coupler to maintain the connector in the assembled configuration; nor the first engagement structure comprising grounding fingers configured to engage the coupler; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2013. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2832